29.99*DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 1-18 of the U.S. Patent No. 11,240,197.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-20 of the instant application and claims 1-18 of the U.S. Patent No. 11,240,197 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 11,240,197.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 1 of the U.S. Patent No. 11,240,197.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of the U.S. Patent No. 11,240,197 is that the claims of the instant application discloses method steps which are broader to the method steps of the U.S. Patent No. 11,240,197.  
Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 12 of the U.S. Patent No. 11,240,197.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 12 of the instant application and claim 12 of the U.S. Patent No. 11,240,197 is that the claims of the instant application discloses apparatus steps which are broader to the apparatus steps of the U.S. Patent No. 11,240,197.
Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 12 of the U.S. Patent No. 11,240,197.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 17 of the instant application and claim 12 of the U.S. Patent No. 11,240,197 is that the claims of the instant application discloses apparatus steps which are broader to the apparatus steps of the U.S. Patent No. 11,240,197.

Claims Comparison Table
Instant Application:
17/566,662
U.S. Patent No. 11,240,197 B2
(common inventive entity and assignee)
Claim 1:
A method comprising: obtaining, by a processing system including at least one processor, subscriber attributes from a first subscriber; encoding, by the processing system, the subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the subscriber attributes are encoded into designated fields of the unique encoded internet protocol address; and assigning, by the processing system, the unique encoded internet protocol address to the first subscriber.

Claim 1:
A method comprising: obtaining, by a processing system including at least one processor, subscriber attributes from a first subscriber; encoding, by the processing system, the subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the subscriber attributes are encoded into designated fields of the unique encoded internet protocol address; assigning, by the processing system, the unique encoded internet protocol address to the first subscriber; and assigning a second unique encoded internet protocol address to a second subscriber wherein the unique encoded internet protocol address and the second unique encoded internet protocol address share common attributes associated with the first subscriber and the second subscriber and wherein the unique encoded internet protocol address includes other attributes associated with the first subscriber and the second unique encoded internet protocol address includes other attributes associated with the second subscriber.
Claim 2:
The method of claim 1, wherein the subscriber attributes are entered into an internet protocol address assignment system by a customer service representative.
Claim 2:
The method of claim 1, wherein the subscriber attributes are entered into an internet protocol address assignment system by a customer service representative.
Claim 3:
The method of claim 1, wherein the subscriber attributes are entered into an internet protocol address assignment system by the first subscriber.
Claim 3:
The method of claim 1, wherein the subscriber attributes are entered into an internet protocol address assignment system by the first subscriber.
Claim 4:
The method of claim 1, wherein the subscriber attributes are determined in part based on data obtained from external sources.
Claim 4:
The method of claim 1, wherein the subscriber attributes are determined in part based on data obtained from external sources.
Claim 5:
The method of claim 1, further comprising: receiving a request for a domain name system service from the first subscriber and returning a website based on the unique encoded internet protocol address and the request.
Claim 5:
The method of claim 1, further comprising: receiving a request for a domain name system service from the first subscriber and returning a website based on the unique encoded internet protocol address and the request.
Claim 6:
The method of claim 5, wherein the unique encoded internet protocol address is indicative of a preferred language of the first subscriber and the website returned matches the preferred language.
Claim 6:
The method of claim 5, wherein the unique encoded internet protocol address is indicative of a preferred language of the first subscriber and the website returned matches the preferred language.
Claim 7:
The method of claim 1, further comprising: receiving a search request from the first subscriber and wherein search results are returned based in part on the unique encoded internet protocol address.
Claim 7:
The method of claim 1, further comprising: receiving a search request from the first subscriber and wherein search results are returned based in part on the unique encoded internet protocol address.
Claim 8:
The method of claim 7, wherein the unique encoded internet protocol address is indicative of an income level of the first subscriber and the search results returned are associated with the income level.
Claim 8:
The method of claim 7, wherein the unique encoded internet protocol address is indicative of an income level of the first subscriber and the search results returned are associated with the income level.
Claim 9:
The method of claim 1, wherein the unique encoded internet protocol address is modified when the first subscriber accesses the internet using a mobile network.
Claim 9:
The method of claim 1, wherein the unique encoded internet protocol address is modified when the first subscriber accesses the internet using a mobile network.
Claim 10:
The method of claim 1, further comprising: adding the unique encoded internet protocol address to a data repository.
Claim 10:
The method of claim 1, further comprising: adding the unique encoded internet protocol address to a data repository.
Claim 11:
The method of claim 10, further comprising: collecting historical data associated with the unique encoded internet protocol address and wherein data analytics are performed on a combination of the historical data and the unique encoded internet protocol address.
Claim 11:
The method of claim 10, further comprising, collecting historical data associated with the unique encoded internet protocol address and wherein data analytics are performed on a combination of the historical data and the unique encoded internet protocol address.
Claim 12:
An apparatus comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: obtaining subscriber attributes from a first subscriber; encoding the subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the subscriber attributes are encoded into designated fields of the unique encoded internet protocol address; and assigning the unique encoded internet protocol address to the first subscriber.
Claim 12:
An apparatus comprising: an input-output interface; and a processor coupled to the input-output interface wherein the processor is further coupled to a memory, the memory having stored thereon executable instructions that when executed by the processor, cause the processor to effectuate operations, the operations comprising: obtaining general subscriber attributes from a first subscriber; obtaining individual subscriber attributes from the first subscriber; encoding the general subscriber attributes and the individual subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the general subscriber attributes and the individual subscriber attributes are encoded into designated fields of the unique encoded internet protocol address; assigning the unique encoded protocol address to the first subscriber; obtaining individual second subscriber attributes from a second subscriber; encoding the general subscriber attributes and the individual second subscriber attributes into a second unique encoded internet protocol address; and assigning the second unique encoded internet protocol address to the second subscriber.
Claim 13:
The apparatus of claim 12, wherein the subscriber attributes are entered into an internet protocol address assignment system by a customer service representative.
Claim 2:
The method of claim 1, wherein the subscriber attributes are entered into an internet protocol address assignment system by a customer service representative.
Claim 14:
The apparatus of claim 12, wherein the subscriber attributes are entered into an internet protocol address assignment system by the first subscriber.
Claim 3:
The method of claim 1, wherein the subscriber attributes are entered into an internet protocol address assignment system by the first subscriber.
Claim 15:
The apparatus of claim 12, wherein the subscriber attributes are determined in part based on data obtained from external sources.
Claim 4:
The method of claim 1, wherein the subscriber attributes are determined in part based on data obtained from external sources.
Claim 16:
The apparatus of claim 12, the operations further comprising: receiving a request for a domain name system service from the first subscriber and returning a website based on the unique encoded internet protocol address and the request.
Claim 5:
The method of claim 1, further comprising: receiving a request for a domain name system service from the first subscriber and returning a website based on the unique encoded internet protocol address and the request.
Claim 17:
An apparatus comprising: an input-output interface; and a processor coupled to the input-output interface wherein the processor is further coupled to a memory, the memory having stored thereon executable instructions that when executed by the processor, cause the processor to effectuate operations, the operations comprising: obtaining general subscriber attributes from a first subscriber; obtaining individual subscriber attributes from the first subscriber; encoding the general subscriber attributes and the individual subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the general subscriber attributes and the individual subscriber attributes are encoded into designated fields of the unique encoded internet protocol address; and assigning the unique encoded protocol address to the first subscriber.
Claim 12:
An apparatus comprising: an input-output interface; and a processor coupled to the input-output interface wherein the processor is further coupled to a memory, the memory having stored thereon executable instructions that when executed by the processor, cause the processor to effectuate operations, the operations comprising: obtaining general subscriber attributes from a first subscriber; obtaining individual subscriber attributes from the first subscriber; encoding the general subscriber attributes and the individual subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the general subscriber attributes and the individual subscriber attributes are encoded into designated fields of the unique encoded internet protocol address; assigning the unique encoded protocol address to the first subscriber; obtaining individual second subscriber attributes from a second subscriber; encoding the general subscriber attributes and the individual second subscriber attributes into a second unique encoded internet protocol address; and assigning the second unique encoded internet protocol address to the second subscriber.
Claim 18:
The apparatus of claim 17, wherein the operations further comprise: modifying the unique encoded internet protocol address when the first subscriber accesses the internet using a mobile network.
Claim 13:
The apparatus of claim 12, wherein the operations further comprise: modifying the unique encoded internet protocol address when the first subscriber accesses the internet using a mobile network.
Claim 19:
The apparatus of claim 18, wherein the unique encoded internet protocol address includes system level attributes associated with the mobile network.
Claim 14:
The apparatus of claim 13, wherein the unique encoded internet protocol address includes system level attributes associated with the mobile network.
Claim 20:
The apparatus of claim 19, wherein the unique encoded internet protocol address changes if the system level attributes associated with the mobile network change.
Claim 15:
The apparatus of claim 14, wherein the unique encoded internet protocol address changes if the system level attributes associated with the mobile network change.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-12, and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over and Massoudi (2017/0070764) in view of Gonguet et al. (2016/0358183, hereinafter Gonguet).

Regarding claim 1, Massoudi discloses a method comprising: obtaining, by a processing system including at least one processor, subscriber attributes from a first subscriber (Massoudi discloses that the user profile information includes a subscription information and/or membership data from an affiliated website or data provider) (Massoudi, para. 53).
Massoudi does not explicitly disclose encoding, by the processing system, the subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the subscriber attributes are encoded into designated fields of the unique encoded internet protocol address; and assigning, by the processing system, the unique encoded internet protocol address to the first subscriber.
In analogous art, Gonguet teaches encoding, by the processing system, the subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the subscriber attributes are encoded into designated fields of the unique encoded internet protocol address (Gonguet discloses that the communication module 204 can establish the communication using a phone number, URL, email address, or some other address for routing traffic in a network (i.e., IP address); the user(s) with addresses in the set of addresses can be assigned to one or more categories or attributes such as phone number ranges, demographics, etc.) (Gonguet, para. 40, 47); and
assigning, by the processing system, the unique encoded internet protocol address to the first subscriber (Gonguet discloses that the address, or phone number, can be pre-assigned to represent certain types of information (i.e., categories or attributes)) (Gonguet, para. 63).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Gonguet related to the preferred language of a subscriber and the website returned matches the preferred language and to combine with Massoudi in order to enhance the convenience of providing results that is based on priority level of communication(s) and associating information with the address (Gonguet, para. 13).

Regarding claim 3, Massoudi and Gonguet discloses the method of claim 1, wherein the subscriber attributes are entered into an internet protocol address assignment system by the first subscriber (Massoudi discloses that the IP address of the initial client device can be assigned to a networking device to serve multiple other devices in a household or LAN) (Massoudi, para. 42).

Regarding claim 4, Massoudi and Gonguet discloses the method of claim 1, wherein the subscriber attributes are determined in part based on data obtained from external sources (Massoudi discloses that the user profile can include identifying information of the user, browsing history, content viewing history, references to one or more external sources of user information, location information, billing information, and/or other information associated with the user) (Massoudi, para. 53).

Regarding claim 5, Massoudi and Gonguet discloses the method of claim 1, further comprising: receiving a request for a domain name system service from the first subscriber and returning a website based on the unique encoded internet protocol address and the request (Massoudi discloses that the user profile information includes subscription information and/or membership data from an affiliated website or data provider) (Massoudi, para. 53).

Regarding claim 7, Massoudi and Gonguet discloses the method of claim 1, further comprising: receiving a search request from the first subscriber and wherein search results are returned based in part on the unique encoded internet protocol address (Massoudi discloses that the user input associated with advertising content are based on the user engagement request that refers to any request or series of requests (search request)) (Massoudi, para. 57).

Regarding claim 9, Massoudi and Gonguet discloses the method of claim 1, wherein the unique encoded internet protocol address is modified when the first subscriber accesses the internet using a mobile network (Massoudi discloses that the system consists of multiple components including a network (i.e., LAN, the Internet, etc.) connected to various components) (Massoudi, para. 17).

Regarding claim 10, Massoudi and Gonguet discloses the method of claim 1, further comprising: adding the unique encoded internet protocol address to a data repository (Massoudi discloses that the databases may be stored in primary storage device or multiple databases or computing devices) (Massoudi, para. 96).

Regarding claim 11, Massoudi and Gonguet discloses the method of claim 10, further comprising: collecting historical data associated with the unique encoded internet protocol address and wherein data analytics are performed on a combination of the historical data and the unique encoded internet protocol address (Massoudi discloses that the user profile can include identifying information of the user, browsing history, content viewing history, references to one or more external sources of user information, location information, billing information, and/or other information associated with the user) (Massoudi, para. 53).

Regarding claim 12, Massoudi discloses an apparatus comprising:
a processing system including at least one processor (Massoudi, para. 71); and
a computer-readable medium (Massoudi, para. 83) storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising:
obtaining subscriber attributes from a first subscriber (Massoudi discloses that the user profile information includes a subscription information and/or membership data from an affiliated website or data provider) (Massoudi, para. 53).
Massoudi does not explicitly disclose encoding the subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the subscriber attributes are encoded into designated fields of the unique encoded internet protocol address; and assigning the unique encoded internet protocol address to the first subscriber.
In analogous art, Gonguet teaches encoding the subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the subscriber attributes are encoded into designated fields of the unique encoded internet protocol address (Gonguet discloses that the communication module 204 can establish the communication using a phone number, URL, email address, or some other address for routing traffic in a network (i.e., IP address); the user(s) with addresses in the set of addresses can be assigned to one or more categories or attributes such as phone number ranges, demographics, etc.) (Gonguet, para. 40, 47); and
assigning the unique encoded internet protocol address to the first subscriber (Gonguet discloses that the address, or phone number, can be pre-assigned to represent certain types of information (i.e., categories or attributes)) (Gonguet, para. 63).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Gonguet related to the preferred language of a subscriber and the website returned matches the preferred language and to combine with Massoudi in order to enhance the convenience of providing results that is based on priority level of communication(s) and associating information with the address (Gonguet, para. 13).

Regarding claim 14, Massoudi and Gonguet discloses the apparatus of claim 12, wherein the subscriber attributes are entered into an internet protocol address assignment system by the first subscriber (Massoudi discloses that the IP address of the initial client device can be assigned to a networking device to serve multiple other devices in a household or LAN) (Massoudi, para. 42).

Regarding claim 15, Massoudi and Gonguet discloses the apparatus of claim 12, wherein the subscriber attributes are determined in part based on data obtained from external sources (Massoudi discloses that the user profile can include identifying information of the user, browsing history, content viewing history, references to one or more external sources of user information, location information, billing information, and/or other information associated with the user) (Massoudi, para. 53).

Regarding claim 16, Massoudi and Gonguet discloses the apparatus of claim 12, the operations further comprising: receiving a request for a domain name system service from the first subscriber and returning a website based on the unique encoded internet protocol address and the request (Massoudi discloses that the user profile information includes subscription information and/or membership data from an affiliated website or data provider) (Massoudi, para. 53).

Regarding claim 17, Massoudi discloses an apparatus (Massoudi, para. 85) comprising:
an input-output interface (Massoudi, para. 37); and
a processor (Massoudi, para. 71) coupled to the input-output interface wherein the processor is further coupled to a memory (Massoudi, para. 83), the memory having stored thereon executable instructions that when executed by the processor, cause the processor to effectuate operations, the operations comprising:
obtaining general subscriber attributes from a first subscriber (Massoudi discloses that the user profile information includes a subscription information and/or membership data from an affiliated website or data provider) (Massoudi, para. 53); and
obtaining individual subscriber attributes from the first subscriber (Massoudi discloses that the user profile information includes a subscription information and/or membership data from an affiliated website or data provider) (Massoudi, para. 53).
Massoudi does not explicitly disclose encoding the general subscriber attributes and the individual subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the general subscriber attributes and the individual subscriber attributes are encoded into designated fields of the unique encoded internet protocol address; and assigning the unique encoded protocol address to the first subscriber.
In analogous art, Gonguet teaches encoding the general subscriber attributes and the individual subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the general subscriber attributes and the individual subscriber attributes are encoded into designated fields of the unique encoded internet protocol address (Gonguet discloses that the communication module 204 can establish the communication using a phone number, URL, email address, or some other address for routing traffic in a network (i.e., IP address); the user(s) with addresses in the set of addresses can be assigned to one or more categories or attributes such as phone number ranges, demographics, etc.) (Gonguet, para. 40, 47); and
assigning the unique encoded protocol address to the first subscriber (Gonguet discloses that the address, or phone number, can be pre-assigned to represent certain types of information (i.e., categories or attributes)) (Gonguet, para. 63).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Gonguet related to the preferred language of a subscriber and the website returned matches the preferred language and to combine with Massoudi in order to enhance the convenience of providing results that is based on priority level of communication(s) and associating information with the address (Gonguet, para. 13).

Regarding claim 18, Massoudi and Gonguet discloses the apparatus of claim 17, wherein the operations further comprise: modifying the unique encoded internet protocol address when the first subscriber accesses the internet using a mobile network (Massoudi discloses that the content placement identifies a portion of an identifier of a client (partially masked IP address), where the identifiers can be persistent and unique or can be temporary and non-unique) (Massoudi, para. 41).

Regarding claim 19, Massoudi and Gonguet discloses the apparatus of claim 18, wherein the unique encoded internet protocol address includes system level attributes associated with the mobile network (Massoudi discloses that the system consists of various components that can be located on the same device (i.e., server, mainframe)) (Massoudi, para. 17).

Regarding claim 20, Massoudi and Gonguet discloses the apparatus of claim 19, wherein the unique encoded internet protocol address changes if the system level attributes associated with the mobile network change (Massoudi discloses that the system consists of various components that can be located on the same device (i.e., server, mainframe)) (Massoudi, para. 17).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Massoudi (2017/0070764) and Gonguet et al. (2016/0358183, hereinafter Gonguet) as applied to claims 1 and 12 above, and further in view of Mikurak (8,032,409).

Regarding claim 2, Massoudi and Gonguet discloses the method of claim 1, but does not explicitly disclose wherein the subscriber attributes are entered into an internet protocol address assignment system by a customer service representative.
In analogous art, Mikurak teaches wherein the subscriber attributes are entered into an internet protocol address assignment system by a customer service representative (Mikurak discloses that customer to event mapping module allows the customer service representative to proactively address network outages or network element events) (Mikurak, col. 34, lines 23-27).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Mikurak related to subscriber attributes are entered into an IP address assignment system by a customer service representative and to combine with Massoudi and Gonguet in order to increase the efficiency of analyzing and providing content to the user (Mikurak, abstract; col. 34, lines 16-21).

Regarding claim 13, Massoudi and Gonguet discloses the apparatus of claim 12, but does not explicitly disclose wherein the subscriber attributes are entered into an internet protocol address assignment system by a customer service representative.
In analogous art, Mikurak teaches wherein the subscriber attributes are entered into an internet protocol address assignment system by a customer service representative (Mikurak discloses that customer to event mapping module allows the customer service representative to proactively address network outages or network element events) (Mikurak, col. 34, lines 23-27).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Mikurak related to subscriber attributes are entered into an IP address assignment system by a customer service representative and to combine with Massoudi and Gonguet in order to increase the efficiency of analyzing and providing content to the user (Mikurak, abstract; col. 34, lines 16-21).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Massoudi (2017/0070764) and Gonguet et al. (2016/0358183, hereinafter Gonguet) as applied to claim 1 above, and further in view of Rousso et al. (2010/0287049, hereinafter Rousso).

Regarding claim 6, Massoudi and Gonguet discloses the method of claim 5, but does not explicitly disclose wherein the unique encoded internet protocol address is indicative of a preferred language of the first subscriber and the website returned matches the preferred language.
In analogous art, Rousso teaches wherein the unique encoded internet protocol address is indicative of a preferred language of the first subscriber and the website returned matches the preferred language (Rousso discloses that the browser language preference settings (i.e., language preference settings); the system analyzes the collected indicia 120 and determines or discerns the user’s language preference 130) (Rousso, para. 23, 30).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Rousso related to the preferred language of a subscriber and the website returned matches the preferred language and to combine with Massoudi and Gonguet in order to enhance the convenience of providing search results ion the preferred language increase the efficiency of analyzing and providing content to the user (Rousso, para. 32).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Massoudi (2017/0070764) and Gonguet et al. (2016/0358183, hereinafter Gonguet) as applied to claim 7, above, and further in view of Mikurak (8,032,409).

Regarding claim 8, Massoudi discloses the method of claim 7, but does not explicitly disclose wherein the unique encoded internet protocol address is indicative of an income level of the first subscriber and the search results returned are associated with the income level.
In analogous art, Mikurak teaches wherein the unique encoded internet protocol address is indicative of an income level of the first subscriber and the search results returned are associated with the income level (Mikurak discloses that the profile may consists of the customer input, customer buying habits, customer income level customer searching habits, customer profession, etc.) (Mikurak, col. 96, lines 15-54).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Mikurak related to the income level of the subscriber and the search results returned and to combine with Massoudi and Gonguet in order to increase the efficiency of analyzing and providing content to the user (Mikurak, abstract; col. 34, lines 16-21).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
12/15/2022